                                  CASE 0:20-mj-00401-HB Document 10 Filed 07/02/20 Page 1 of 1

                                              IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE DISTRICT OF MINNESOTA

UNITED STATES OF AMERICA,                               )    COURT MINUTES – CRIMINAL (via video
                                                        )               conference)
                                     Plaintiff,         )               BEFORE: Hildy Bowbeer
                                                        )                 U.S. Magistrate Judge
   v.                                                   )
                                                        )   Case No:           20-mj-401 HB
Dylan Shakespeare Robinson,                             )   Date:              July 2, 2020
                                                        )   Video Conference
                                     Defendant.         )   Court Reporter:    Carla Bebault
                                                            Time Commenced:    2:19 p.m.
                                                            Time Concluded:    2:30 p.m.
                                                            Time in Court:     11 minutes


                 x PRELIMINARY/DETENTION HRG
                    Time in Court Prelim/Det: 6 minutes/ 5 minutes

APPEARANCES:

   Plaintiff: Harry Jacobs, Assistant U.S. Attorney
   Defendant: William Mauzy,
                          X CJA



On         X Complaint


X Probable cause found. Deft bound over to District Court of Minnesota


Additional Information:

X Defendant consents to this hearing via video conference.

X Defendant waives the preliminary hearing.

X Detention hearing continued to Wednesday, July 8, 2020 at 2:30 p.m. via video conference before Magistrate Judge
Katherine M. Menendez



                                                                                                 s/Sarah Erickson
                                                                                   Signature of Courtroom Deputy




M:\templates\Det Prelim Min.wpt                                                                       Template Updated: 06/2013
